Title: From Thomas Jefferson to Gallimard, 29 July 1788
From: Jefferson, Thomas
To: Gallimard, M.


          
            
              Sir
            
            Paris July 29. 1788.
          
          In answer to your favor of the 2d. instant I have the honour to inclose you a pamphlet containing the advice of Doctr. Franklin to persons proposing to emigrate to America. No person is better  qualified than him to give advice on this subject. At the same time I would recommend to all those who propose to remove thither, to go there themselves before they carry their family, or even sell off their property here, that they may see whether the country, it’s inhabitants and their manners are to their mind, and judge for themselves what part of the country may best suit their views. Having no charge from the United states on this subject I can only add assurances of the sentiments of regard with which I have the honour to be Sir Your most obedient humble servt.,
          
            
              Th: Jefferson
            
          
        